Citation Nr: 0725246	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for right knee internal 
derangement with residual osteoarthritic changes (hereinafter 
referred to as a "right knee disability"), currently rated 
as 20 percent disabling, to include whether there is a basis 
for a separate compensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2005, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the Muskogee RO.  
A transcript of the hearing is of record.

The veteran's appeal was previously before the Board in 
August 2006, at which time the Board remanded the case for 
further action by the originating agency.  At that time, the 
Board also referred the issues of entitlement to service 
connection for a left knee disability, bilateral hip 
disability, and gastroesophageal reflux disease (GERD), to 
include all as secondary to the veteran's service-connected 
right knee disability, to the RO for the appropriate action.  
As the RO has not yet considered these issues, they are once 
again referred to the RO.  

The Board observes that at present, the veteran's service-
connected right knee disability is rated as a single 
disability under Diagnostic Code (DC) 5255.  As will be 
explained below, the Board believes that the issue of whether 
the veteran is entitled to a separate rating under Diagnostic 
Code 5257, for instability of the right knee, may be 
reasonably inferred from the evidence of record.  Thus, for 
purposes of this appeal, the Board will construe the issue as 
listed on the cover page.





FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran's 
service-connected right knee disability is manifested by 
more than moderate disability, with subjective 
complaints of swelling and pain with repetitive use, and 
some loss of motion in December 2006 (from -5 to 110 
degrees) with discomfort at 125 degrees, and in May 2007 
(flexion to 90 degrees and extension to -4 degrees); the 
veteran does not use a device to ambulate, and the -5 
and -4 degrees of hyperextension is taken to be 
commensurate with mild subluxation of the knee; flexion 
is not limited to 30 degrees and extension is not 
limited to 20 degrees.

2.	Results of a May 2007 magnetic resonance image (MRI) 
documents right knee severe osteoarthritis with a 
radiologic opinion that such medial osteoarthritis could 
easily cause moderate to severe impairment/disability 
with limited function and range of motion at the knee 
and, with the finding of mild subluxation of the knee, 
there is also instability that can be separately 
compensated. 


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 20 
percent for the veteran's service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5255, 5260, 5261 (2006).

2.	Resolving the doubt in the veteran's favor, the criteria 
for an additional, separate, 10 percent evaluation, but 
no more, for right knee with instability, have been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, 
DCs 5003, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp.2006), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in August 2006, subsequent to 
its initial adjudication of the claim.   In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in the same 
August 2006 letter.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in April 2007.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

 


II. Factual Background

In an October 1973 rating decision, the veteran was granted 
service connection for a right knee disability characterized 
as internal derangement of the right knee, and assigned a 20 
percent disability rating under DC 5258 that evaluates 
dislocated semilunar cartilage.  

The veteran's current claim for an increased rating was 
received by the RO in June 2003.

In response to his claim for an increased rating, VA provided 
the veteran with a private medical examination in September 
2003.  According to the examination report, the veteran 
complained of knee pain, stiffness, and swelling.  On 
examination, his posture and gait were observed to be normal.  
The examiner noted that there was slight swelling of the 
right knee.  Flexion was to 140 degrees and extension was to 
0 degrees.  Range of motion was not additionally limited due 
to pain, and there was no ankylosis.  Drawer's test was 
slightly abnormal and McMurray's test caused slight pain.  
There was a slight joint effusion.  X-rays showed 
tricompartmental osteoarthritic changes with joint space 
narrowing and medial femoral subchondral sclerosis.  The 
diagnosis was osteoarthritis of the right knee.  The examiner 
noted that the veteran's occupation as a stationary engineer 
would cause aggravation of his right knee disability with 
pain and swelling.

In its January 2004 rating decision, that denied an increased 
rating for the veteran's right knee disability, the RO 
characterized it as internal derangement with residual 
osteoarthritic changes, and evaluated the disability under DC 
5255 that evaluates  impairment of the femur.

Private medical records show that the veteran was examined by 
an orthopedist in March 2005.  According to that record, the 
veteran stated that he could no longer walk long distances 
and that prolonged standing caused severe pain.  He also 
complained of recurrent swelling, catching, popping, and 
grinding that would worsen throughout the day.  On 
examination, the veteran had 30 degrees of varus and mild 
tenderness with no effusion.  Lachman's test and the anterior 
drawer test were both positive.  X-rays showed lateral 
thrusting with complete collapse of the medical compartment.  
There was also significant spurring, subchondral sclerosis, 
and mild cystic changes.  The diagnoses were severe right 
knee degenerative joint disease and right knee anterior 
cruciate ligament insufficiency. 

Also of record is a written statement from the veteran's co-
worker describing the veteran's symptoms.  The co-worker 
noted that the veteran walked with a noticeable limp, and was 
unable to walk as quickly as in the past.  In addition, the 
co-worker noted that it was obvious that the veteran's right 
knee caused him considerable pain, especially after he had 
been on it for awhile. 

In December 2006, the veteran underwent VA examination.  
According to that examination report, he stated that 
standing, walking, and climbing were all painful and he 
experienced flare-ups of pain once a week.  His knee was 
occasionally weak and hyper extended, and he had difficulty 
climbing ladders at work.  The veteran noted that his right 
knee affected his activities at work, but did not affect his 
activities of daily living at home.  He walked without an aid 
and did not wear a knee brace.

Upon physical examination, the veteran's right knee was noted 
to be swollen with no signs of edema or effusion.  There was 
no instability or weakness.  A varus deformity was observed, 
but there was no guarding or abnormal movement.  The examiner 
found no functional limitation on walking or standing and 
observed that the veteran walked with a limp.  McMurray's and 
Lachman's tests were negative, as was the drawer test.  
Flexion was to 115 degrees without pain, and to 125 degrees 
with pain.  Extension was to -5 degrees.  The examiner found 
that there was mild limitation of motion of the right knee 
due to pain, but no limitation because of weakness, fatigue, 
or repetitive use.  There was no fatigability, 
incoordination, or weakened movement.  X-rays of the right 
knee showed moderate degenerative changes of the right knee 
with soft tissue calcification posterior to the knee.  The 
diagnosis was degenerative joint disease of the right knee 
with moderate functional loss due to pain and limping.  

According to a June 2007 private medical report, D.A.T., 
M.D., examined the veteran in May 2007.  The veteran said 
that his knee gave way and locked.  Upon physical 
examination, the veteran had pain throughout range of motion 
testing.  Flexion was to 90 degrees with pain worsening at 80 
degrees.  Extension was to -4 degrees.  The veteran walked 
with a mild limp.  McMurray's sign and anterior drawer test 
were both positive.  A May 2007 MRI showed severe 
osteoarthritis in the right knee with completely eroded 
articular cartilage.  There was severe joint space loss, 
sclerosis, and marrow edema.  Mild to moderate chondromalacia 
and arthritic disease were noted, and a moderate to large 
joint effusion with a prominent Baker's cyst.  Dr. D.A.T. 
concluded that the evidence showed end-stage degenerative 
arthritis with joint effusion and recurrent subluxation.  The 
veteran's knee was unstable with substantial loss of motion 
and occasional incapacitating episodes.  This physician 
further stated that with a macerated anterior cruciate 
ligament and a positive anterior drawer test, and a history 
of giving way due to the cartilage damage and right anterior 
cruciate ligament insufficiency with varus and valgus laxity, 
the veteran's knee was "far from stable".  It was further 
noted that atrophy in the veteran's calf served as evidence 
of recurrent subluxation.  This physician said that the 
veteran's MRI and x-ray findings were consistent with 
constant knee pain.

II. Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2006).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating. 8 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

The veteran's service-connected right knee disability, 
characterized as internal derangement with residual 
osteoarthritic changes, is currently assigned a 20 percent 
rating under DC 5255 that provides for assignment of ratings 
for impairment of the femur with malunion that causes knee or 
hip disability.  38 C.F.R. § 4.71a, DC 5255.  

For impairment due to malunion of the femur with moderate 
knee or hip disability, a 20 percent rating is assigned; and 
a 30 percent disabling evaluation is warranted for marked 
knee or hip disability.  Id.  DC 5255 also provides for the 
assignment of a 60 percent evaluation for either fracture of 
surgical neck of the femur with false joint, or for fracture 
of shaft or anatomical neck of the femur with nonunion, 
without loose motion, and weight bearing preserved with the 
aid of a brace.  Id.  An 80 percent evaluation is warranted 
for a spiral or oblique fracture of shaft or anatomical neck 
of the femur, with nonunion, and loose motion.  Id.

The normal range of motion of the knee is from zero degrees 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation.  A 30 percent 
evaluation is warranted if the knee or ankle disability is 
marked.  Nonunion of the tibia and fibula with loose motion 
requiring a brace warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.

In VAOPGCPREC 23-97, the VA General Counsel stated that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  However, the VA General Counsel 
further stated that, if a veteran does not meet the criteria 
for a zero percent rating under either DC 5260 or DC 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 
1997).  In a subsequent opinion, it was held that a separate 
rating for arthritis could also be based upon X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 
98. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 5260, 5261 
(2006).  See also VAOPGCPREC 9-2004 (indicating that the 
veteran may receive separate ratings under DC 5260 (leg, 
limitation of flexion) and DC 5261 (leg, limitation of 
extension) for disability of the same joint).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Although the veteran's right knee disability was rated as 20 
percent disabling by the RO under DC 5255 for impaired femur 
with malunion and moderate knee or hip disability, the Board 
notes that the probative medical evidence of record is devoid 
of any finding that the veteran has an impaired femur with 
resulting malunion.  Without objective evidence of marked 
knee disability such as to warrant a 30 percent rating under 
DC 5255, the Board is of the opinion that the veteran's 
service-connected right knee disability is more appropriately 
rated under DCs 5003 and 5257-5261, as the evidence 
establishes that he has been diagnosed with osteoarthritis 
and degenerative joint diease of the right knee.  

Examiners have noted the veteran's subjective complaints of 
pain and tenderness and that he walked with a slight limp, 
although he did not need a device to ambulate nor was there 
evidence of abnormal weight bearing.  A varus deformity was 
noted by the December 2006 VA examiner, although there was no 
functional limitation found with the veteran's standing or 
walking, and his knee was stable.  But, in May 2007, Dr. 
D.A.T. reported evidence of instability, while the December 
2006 examiner did not, although, there is no evidence that 
the veteran was ever prescribed a knee brace due to 
instability. 

Here, the reported motion of the right knee in flexion has 
been from -4 to 90 degrees, on recent private examination in 
May 2007 (the greatest degree of limited motion shown), and 
from -4 to 115 degrees (without pain) during the December 
2006 VA examination.  As noted, normal range of flexion of 
the knee is to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  
Thus, the veteran has some limitation of motion of the right 
knee.  The limitation of flexion, however, is not 
compensable.  38 C.F.R. § 4.71a, DC 5260.  Also, there is no 
indication of limitation of extension, so as to render it 
compensable on that basis, under DC 5261.  With respect 
DeLuca factors, pain was subjectively evident throughout 
range of motion testing and that the veteran experienced 
incapacitating episodes, according to Dr. D.A.T.  However, 
neither the September 2003 or December 2006 examiners noted 
that repetitive flexion and extension resulted in additional 
loss of motion.  Thus, even when all pertinent disability 
factors are taken into account, the medical evidence does not 
establish that flexion of the right knee is limited to 15 
degrees or extension limited to 15 degrees, such as to 
warrant a rating in excess of 20 percent, such as to warrant 
a 30 percent rating under either DC 5260 or 5261.  

The December 2006 VA examination report shows that there was 
no weakness or fatigue on repetitive use and no 
incoordination or weakened movement and the examiner reported 
only mild limitation of movements of the right knee due to 
pain, although in May 2007, it was noted that the veteran 
experienced constant knee pain.  Based on the foregoing, the 
Board concludes that at this time there is not a medical and 
factual basis on which to conclude that there is functional 
loss due to pain in the veteran's right knee disability which 
is sufficient to warrant any additional rating for the 
service-connected disability beyond that currently assigned.  
His complaints of pain and tenderness are contemplated in the 
presently assigned 20 percent rating.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra. 

However, the Board's analysis does not end here.

The objective medical evidence also confirms the presence of 
lateral instability of the veteran's right knee.  In 
September 2003, the examiner said the veteran's Drawer test 
was slightly abnormal, and findings instability were 
corroborated during the veteran's March 2005 and May 2007 
private medical examinations, although the December 2006 VA 
examiner reported the veteran's knee was stable.  
The evidence does show that the veteran has severe 
osteoarthritis in the medial knee compartment.  The May 2007 
private MRI report concludes that this amount of medial 
osteoarthritis could easily cause moderate to severe 
impairment/disabiity with limited function and range of 
motion of the knee.  Dr. D.A.T. said that the positive 
anterior drawer test served as evidence of recurrent 
subluxation.

As such, a separate 10 percent rating for slight instability 
of the right knee is warranted under DC 5257.  The veteran 
does not wear a knee brace nor does he use an assistive 
device when walking.  In this regard, the Board notes that 
there is no objective medical evidence that the veteran has 
manifested more than slight instability of the right knee, 
and no more than a 10 percent separate rating for instability 
is appropriate at this time.

Resolving doubt in the veteran's favor, the Board finds that 
a separate rating of 10 percent is warranted for arthritis 
with painful limitation of motion of the right knee. 38 
C.F.R. § 4.71a, DC 5257.

With respect to DCs 5258 and 5259, the Board notes that the 
veteran's currently assigned 20 percent disability evaluation 
is the maximum allowable under DC 5258.  The Board also finds 
that a separate rating for episodes of locking and joint 
effusion is not appropriate as 38 C.F.R. § 4.14 precludes the 
assignment of separate evaluations where symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  See 
Esteban, 6 Vet. App. at 262.  The symptomatology contemplated 
under DCs 5258 and 5259 is not separate and distinct from 
that contemplated under DC 5003.  Therefore, the veteran is 
not entitled to a separate disability rating under DC 5258 or 
5259.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee.  

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  While the veteran 
has submitted evidence that his right knee disability causes 
him pain at work that worsens during the day, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
current schedular evaluations.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

A rating in excess of 20 percent for the veteran's internal 
derangement with residual osteoarthritic changes of the right 
knee is denied.

A separate 10 percent rating for instability of the right 
knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


